Dismissed; Opinion Filed August 19, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00951-CR

                          DUANTE ANTWONE TAYLOR, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F18-76415-M

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Partida-Kipness
       Duante Antwone Taylor appeals his conviction for fraudulent use or possession of

identifying information. On June 7, 2019, the trial court found appellant guilty and assessed

punishment, enhanced by two prior felony convictions, at forty years in prison. Appellant filed a

motion for new trial on July 15, 2019, followed by his notice of appeal on July 23, 2019. For the

reasons that follow, we dismiss this appeal.

       A timely filed notice of appeal is required to invoke this Court’s jurisdiction. Castillo v.

State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In the absence of a timely filed notice of

appeal, the Court has no option other than to dismiss the appeal. Id. A defendant perfects an appeal

by filing with the trial court clerk, within thirty days after the date sentence was imposed, or within

ninety days after sentencing if the defendant timely filed a motion for new trial, a written notice of
appeal showing his desire to appeal. See TEX. R. APP. P. 25.2(b), (c), 26.2(a). A motion for new

trial is timely if it is filed “no later than 30 days after” the date the trial court imposes sentence in

open court. See TEX. R. APP. P. 21.4(a).

        Appellant’s sentence was imposed on June 7, 2019, making his motion for new trial due

no later than July 8, 2019. See TEX. R. APP. P. 21.4(a), 4.1(a). His motion for new trial, however,

was filed July 15, 2019. An untimely motion for new trial does not extend the time for filing a

notice of appeal. As a result, appellant’s July 23, 2019 notice of appeal was untimely, and we lack

jurisdiction over this appeal. See Castillo, 369 S.W.3d at 198, 202.

        We dismiss this appeal.


                                                     /Robbie Partida-Kipness/
                                                     ROBBIE PARTIDA-KIPNESS
                                                     JUSTICE




Do Not Publish
TEX. R. APP. P. 47.2(b)
190951F.U05




                                                  –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DUANTE ANTWONE TAYLOR,                            On Appeal from the 194th Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. F18-76415-M.
 No. 05-19-00951-CR         V.                     Opinion delivered by Justice Partida-
                                                   Kipness, Justices Whitehill and Pedersen,
 THE STATE OF TEXAS, Appellee                      III participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 19th day of August, 2019.




                                             –3–